Title: To George Washington from Timothy Pickering, 3 September 1790
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia Septr 3d 1790.

Generally speaking, no task could be imposed on me so ungrateful as that of applying for a public office. In the present instance, however, I feel little reluctance in doing it; because I know the application will be duly noticed, and the ultimate decision, whether for or against me, be governed by a just regard to the interests of the United States.
By some of my friends I am informed that Mr Osgood is determined to resign the office of postmaster-general, to which they wish me to succeed. They represent it as an office to which I am competent; & I should myself conceive it not difficult to execute. Its emoluments, I find, are not very tempting; but with economy may support my family. In all events the office would now be desirable to me. For my appointments in Luzerne county are of inconsiderable value; and my present situation there is in all respects precarious. If the people of this state should elect for their governor a man who would do real honour to that important station, I should entertain no doubt of a reappointment; but at present there appears too much ground to fear they will make a very different choice. But besides that my offices are of much less value than I was led to expect, & may be of short duration, the tenure of my lands is now rendered uncertain. The General Assembly, at their sessions last spring, with that mischievous instability which characterizes a single legislature, repealed the law, passed three years before, for confirming the titles of the Connecticut settlers at Wyoming. That confirming law was the foundation of peace, and the sole ground of my removal to that country. The repeal has again set the titles afloat, and in consequence, the Pennsylvania claimants are now about bringing numerous actions of ejectment against us. Should the decisions of the courts be in their favour, I shall of course lose my lands, on which I very much depended for the maintenance of my family. These evils, which are likely to continue for years, are attended with another which affects me very sensibly: they prevent the establishment of a school where my sons (I have seven) may be tolerably educated; and I have not the means of sending them from home.
These considerations, I hope sir, will sufficiently apologize to

you for the trouble of this application. I have the honour to be, with great respect, sir, your most obedient servant,

Timothy Pickering

